Citation Nr: 1454513	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bronchial condition, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1964 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  The hearing transcript has been associated with the claims file. 

In May 2014, the Board denied service connection for prostate cancer, bilateral hearing loss, bilateral tinnitus, and cerebrovascular accident and remanded the issues of service connection for a bronchial condition, to include as due to asbestos exposure.  

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a currently diagnosed bronchial condition that is etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for a bronchial condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, notice was provided to the Veteran in November 2009, prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The November 2009 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates. Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, and Social Security Administration (SSA) records, and the Veteran's hearing testimony and lay statements in support of his claim.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was examined by VA in connection with the claims in July 2014.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The examination report contains all the findings needed to evaluate the claims for service connection, including the Veteran's history and clinical evaluation as well as rationale for the opinions given. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Board finds that the RO substantially complied with the May 2014 Board remand directives in obtaining outstanding VA treatment records, ascertaining the Veteran's asbestos exposure, and affording the Veteran a VA examination.  Accordingly, there was substantial compliance with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran contends that he has a bronchial condition that is related to service.  For the reasons set forth below, service connection for a bronchial condition is not warranted in this case.  

The Veteran has asserted that he has a bronchial condition related to in-service asbestos exposure.  During the November 2011 Board hearing, the Veteran testified that he was exposed to asbestos while aboard Navy ships.  He further stated that he was told he has chronic obstructive pulmonary disease and that it was related to breathing some "stuff."  He also reported taking Afrin.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  When determining whether there is a current disability, pain alone is not sufficient. Sanchez-Benitez, 13 Vet. App. at 285.   

The Veteran, as a lay person, is competent to describe observable symptoms, such as chest pain or shortness of breath.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a diagnosis of a specific bronchial condition, such as chronic obstructive pulmonary disease, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Board finds that the Veteran is competent to report observable symptoms such as shortness of breath; however, the Veteran is not competent to render a clinical diagnosis of a bronchial condition or disease without the requisite medical training and expertise.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

VA treatment records are silent for any complaints, treatment, or diagnosis of a bronchial condition during the pendency of this claim.  Specifically, VA treatment records reflect that upon examination, his lungs were noted to be clear to auscultation and percussion.  See VA treatment records dated from 2011 through 2012.  

The Veteran underwent a VA examination in July 2014.  At that time, the examiner stated that the Veteran did not have a respiratory condition or any pertinent physical findings, complications, conditions, or signs.  The associated chest x-ray revealed an impression of clear lungs.  The VA examiner specifically noted that the July 2014 chest x-ray and pulmonary function tests were normal.  After examination and review of the Veteran's virtual file, the examiner determined that the claims file review did not show any evidence of asbestos related pulmonary condition, and that medical treatment records in the claims file did not show any diagnosis or treatment for a bronchial or respiratory condition.

Although the Veteran stated he takes Afrin nasal spray, the VA examiner indicated that the Veteran has nasal congestion but does not take any other respiratory medications.  The Veteran has not provided any competent evidence that he has ever been treated for or that he has suffered from any disability manifested by bronchial condition during the pendency of his claim. 

Looking at the medical evidence of record, there is no objective evidence of any bronchial condition.  To the extent that the Veteran complains of any bronchial symptoms, a symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  

The Board finds that the clinical evidence of record is against a finding that the Veteran has had a bronchial condition during the pendency of his claim.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a bronchial condition may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability). 

As the medical evidence of record is silent for any other current bronchial condition diagnoses, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  As such, service connection is not warranted for the Veteran's claimed bronchial condition.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 


ORDER

Service connection for a bronchial condition to include as due to asbestos exposure is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


